DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s amendment filed 02/16/22 has been acknowledged.
Applicant cancelled Claims 1, 19-20, and 25-26, and amended Claims 14-17.

Status of Claims
Claims 2-13 were cancelled earlier.
Claims 14-18, 21-24, and 27-32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2015/0171315) in view of Horng et al. (US 2013/0175644).
In re Claim 14
a reference layer 144 that comprises a ferromagnetic material (paragraph 0102); 
a barrier layer 126 that comprises oxygen (O) (paragraph 0112);
a recording layer 122 that comprises a ferromagnetic material comprising Co or Fe (paragraphs 0041, 0102);
a first protective layer that comprises O – as a lower portion of multilayer 120 created as a combination of layers of a metal oxide and Ru (paragraph 0117); 
a second protective layer that comprises Ru – as an upper sublayer of a multilayer 120 (paragraph 0117) – having, obviously, a thickness less than a thickness of entire protective layer 120, wherein
the magnetic tunnel junction element is created as a stack of layers disposed in a following order: the reference layer, the barrier layer, the recording layer, the first protective layer and the second protective layer (as in Fig. 4A, since metal oxide is formed under Ru, paragraph 0117) or in an inverted order (such as in Fig. 4B, paragraph 0039).
Gan does not explicitly teach that a thickness of a metal oxide (of the first protective layer) is equal to or less than 5.0 nm and that a thickness of the second protective layer of Ru is between 0.5 to 2 nm. Gan, however, teaches a thickness of the entire layer 120 as being less than 3 nm, for example, 2.0 nm (paragraph 0117).
Horng teaches importance of a specified thickness – of about 0.8 nm - for a first protective layer 70 (paragraph 0064) created from a metal oxide (such as CoMgO/MgO), and teaches that a thickness of a second protective layer of Ru (paragraph 0065) shall be in a range between 1 nm to 3 nm (paragraph 0067).

It would have been obvious for one of ordinary skill in the art before filing the application to substitute a non-fully disclosed protective multilayer of Gan having a total thickness of 2 nm – with a metal oxide CoMgO/MgO of Horng having a thickness of 0.8 nm (Horng, paragraph 0064) used as a first protective layer and creating a second protective layer as a layer of Ru with a thickness of 1.2 nm (e.g., 2 nm – 0.8 nm), wherein it is desirable to lower a resistance times area (RA), improving a magnetoresistive (MR) ratio and to produce an additional spin torque on the magnetization (Horng, paragraph 0064, 0065, 0067).
In re Claim 21, Gan/Horng teaches the magnetic tunnel junction element of Claim 1 as cited above. 
Gan further teaches (paragraphs 0005 and 0036) that a direction of magnetization of the recording layer is perpendicular to an interface between the recording layer and the barrier layer or the first protective layer, with which the recording layer comes into contact, due to a magnetic anisotropy of the interface.

Claims 15-16, 23-24, 28 are rejected under 35 U.S.C. 103 h et al. (US 9,337,415) in view of Gan.
In re Claim 15, Oh teaches a magnetic tunnel junction element (Abstract) comprising (Fig. 2)
a reference layer 112 that comprises a ferromagnetic material – such as CoFeB (column 3 line 2);
a barrier layer that comprises oxygen (O) 106;
a recording layer 104 (with sublayers 122, 120) that comprises a ferromagnetic material comprising Co or Fe (column 2 line 52 and column 3 line 23), 
a first protective layer 130 that comprises O (as MgO, column 3 line 41); and
a second protective layer 140 (column 3 line 38) that comprises at least one of Co, Fe, CoB, FeB, or CoFeB (Oh teaches CoFeB) being a non-magnetic layer and formed to have a thickness in a range from 0.6 nm to 1.5 nm – e.g., when a thickness of the layer is 0.8 nm (column 3 lines 50-51); note, that CoFeB with the specified thickness is inherently non-magnetic (see paragraph 0117 of the published current application US 2019/0019944, for inherency);
a third protective layer, formed on the second protective layer and comprising Ta with a thickness of 1 nm, wherein
the magnetic tunnel junction element is created as a stack of layers disposed in a following order: the reference layer, the barrier layer, the recording layer, the first protective layer and the second protective layer are layered in order or in inverted order.
Oh does not teach a thickness of the first protective layer is less than 5 nm. Oh does not teach that the third protective layer comprises Ru, Rh, Pd, Cu, Ir, Au, Hf, W, Zr, Nb, Mo Ti, V, Cr or an alloy thereof.

Oh and Gan teach analogous art directed to devices comprising a MTJ and a three-layer capping layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of the Gan’ teaching, since they are from the same field of endeavor, and Gan created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to substitute Ta in the third protective layer of the Oh structure with Ru (per Gan), if such material is preferable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Since Oh does not teach a thickness of the first protective layer, while Gan teaches a thickness of all three layers being 3 nm, it would have been obvious for one of ordinary skill in the art before filing the application creating the first protective layer with a thickness of 1.2 nm (e.g., 3 nm – 1 nm – 0.8 nm), e.g., less than 5 nm, to enable creation of the first protective layer.
With the above modifications, the structure of Oh/Gan would be the same as the claimed structure of Claim 15. Accordingly, it would have been inherent for this structure to possess such claimed properties as: “atoms in the third protective layer are diffused 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 16, Oh/Gan teaches the magnetic tunnel junction element of Claim 15 as cited above and further comprising Ru, as shown for Claim 15.
In re Claims 22 and 23, Oh/Gan teaches the magnetic tunnel junction elements according to Claims 15 and 16 as cited above, wherein a direction of magnetization of the recording layer is perpendicular to an interface between the recording layer and the barrier layer or the first protective layer, with which the recording layer comes into contact, due to a magnetic anisotropy of the interface (Oh, column 1 lines 15-45).
In re Claim 28, Oh/Gan teaches the magnetic tunnel junction element of Claim 15 as cited above.
Oh further teaches (as in Sato referenced by Oh in column 1), at least one of a junction surface between the reference layer and the barrier layer, a junction surface between the barrier layer and the recording layer, or a junction surface between the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gan/Horng in view of Saida et al. (US 2013/0070522). 
In re Claim 27, Gan/Horng teaches the magnetic tunnel junction element of Claim 14 as cited above.
Gan/Horng does not teach that at least one of a junction surface between the reference layer and the barrier layer, a junction surface between the barrier layer and the recording layer, or a junction surface between the recording layer and the first protective layer is a junction surface of which an area is smaller than an area of a circle having a diameter of 30 nm.
Saida teaches a magnetic tunnel junction element with various layers disposed in a stack (paragraph 0080) wherein a device has a diameter of 20 nm (paragraph 0328).
Gan and Saida teach analogous art directed to a memory element comprised a tunnel junction, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Gan devices in view of the Saida device, since devices are from the same field of endeavor, and Saida created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Gan/Horng device of Claim 14 by creating their stacks having an external a diameter of 20 nm (per Said), e.g., creating at least one of a junction .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gan/Horng in view of Hadsuda (US 2014/0286077). 
In re Claim 30, Gan teaches magnetic tunnel junction element of Claim 14 as cited above. 
Although Gan teaches a magnetic memory comprised an array of storage cells with a magnetic storage magnetic tunnel junction element and a select transistor (Fig. 1, paragraphs 0003-0005) and teaches how to change a cell information, Gan does not explicitly teach that the device comprises a write circuit that selects the storage cell and writes data into the storage cell; and a read circuit that selects the storage cell and reads data from the storage cell.
Hatsuda teaches a magnetic memory device with more details (Fig. 1, paragraphs 0044 and 0047) including not only plurality of storage cells, but also comprising a write circuit 5A (or 5B) that select a storage cell and writes data into the storage cell and also comprising a read circuit 6A that reads data from the storage cell.
Gan and Hatsuda teach analogous art directed to a magnetic memory device comprised an array of identical storage cells, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in considering 
Since Gan does not explicitly teach details of the magnetic memory device other than the array of magnetic memory cells, one of ordinary skill in the art before filing the application would modify the Gan’ memory device of Fig. 1 by using in this device his magnetic tunnel junction elements of Claim 14 (together with a select transistor in each memory cell) and also adding into the device a write circuit that select a storage cell and writes data into the storage cell and also comprising a read circuit that reads data from the storage cell (per Hatsuda), in order to enable operation of a memory device comprised an array of cells with select transistors and magnetic tunnel junction elements.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Oh/Gan in view of Hadsuda. 
In re Claim 31, Oh/Gan teaches the magnetic tunnel junction element of Claim 15 as cited above. 
Although Oh/Gan further teaches a magnetic memory, comprising an array of magnetic tunnel junction elements (Figs. 1A-1B, column 1 lines 15-35), Oh/Gan does not explicitly teach that the device comprises a write circuit that selects the storage cell and writes data into the storage cell; and a read circuit that selects the storage cell and reads data from the storage cell.

Oh and Hatsuda teach analogous art directed to a magnetic memory device comprised an array of storage cells, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in considering and modifying (if needed) the Oh memory device in view of Hatsuda memory device, since devices are from the same field of endeavor, and Hatsuda created a successfully operated magnetic memory device.
Since Oh/Gan does not explicitly teach details of the magnetic memory device other than the array of magnetic memory cells and does not explicitly teach a select device, one of ordinary skill in the art before filing the application would modify the Oh’ memory device of Fig. 1 by adding into each cell, in addition to the magnetic tunnel junction element, a select device (per Hatsuda), and adding to the array of such created storage cells a write circuit that select a storage cell and writes data into the storage cell and also comprising a read circuit that reads data from the storage cell (per Hatsuda), in order to enable operation of a memory device comprised an array of storage cells.

Allowable Subject Matter
Claims 17, 18, 24, and 32 are allowed.
Reason for Indicating Allowable Subject Matter

Lee (US 2016/0155931) teaches that a second protective layer made of CoFB can be created as a non-magnetic (when its thickness is less than 1 nm, paragraph 0027) or it can be created as magnetic (when its thickness is between 1-3 nm, paragraph 0028); a magnetic second protective layer is chosen when it is desirable reducing a switching current density needed to operate a STT-MRAM MTJ device. 
Lee can be combined with Gan to teach a magnetic tunnel junction element having a magnetic second protective layer, a non-magnetic layer formed on the second protective layer and a ferromagnetic layer disposed on the non-magnetic layer. However, it would not be obvious for one of ordinary skill in the art before filing the application to choose the ferromagnetic layer with magnetization opposite to a direction of magnetization of the second protective layer (as Claim 17 requires), since such a choice makes it unreasonable increasing a width of the second protective layer (per Lee) to make the second protective layer magnetic. 
Accordingly, one of ordinary skill in the art before filing the application would not be motivated in creating the ferromagnetic layer comprised such direction of magnetization that Claim 17 teaches.
Re Claims 18, 24, 32: Claims 18, 24, and 32 are allowed due to dependency on Claim 17.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/16/22) have been considered.
Agreeing with Applicant that an amended Claim 14 may be viewed as overcoming previously cited prior art (REMARKS, page 7-8), Examiner disagrees that the claim is patentable, since a new combination of prior art references makes obvious all limitations of the amended Claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/24/22